Exhibit 10.128




THIRD AMENDMENT TO
PURCHASE AND SALE CONTRACT




THIS THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT (this “Third Amendment”) is
made and entered into as of the 28th day of March, 2007 (the “Amendment Date”),
by and among CONSOLIDATED CAPITAL PROPERTIES IV, a California limited
partnership, APARTMENT ASSOCIATES, LTD., a Texas limited partnership, and VMS
NATIONAL PROPERTIES JOINT VENTURE, all having an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 ("Sellers"), and 11402 EVANS
OMAHA LLC, an Iowa limited liability company, 7349 GRANT OMAHA LLC, an Iowa
limited liability company, and 10100 GRAND PLAZA OMAHA LLC, an Iowa limited
liability company, all having an address at 550 Sherbrooke, Suite 1480,
Montreal, QC, Canada H3A 1B9 ("Purchasers").

Recitals:

WHEREAS, Sellers and Northview Realty Group, Inc., a Canadian corporation
("Northview"), entered into that certain Purchase and Sale Contract dated as of
December 4, 2006, as amended by that certain First Amendment to Purchase and
Sale Contract dated January 18, 2007, and as amended and reinstated by that
certain Reinstatement and Second Amendment to Purchase and Sale Contract dated
February 7, 2007, and as subsequently assigned by Northview to Purchasers
pursuant to those certain Partial Assignments of Purchase and Sale Contract
dated March 22, 2007 (as amended, reinstated and assigned, the "Contract"), for
the real properties identified therein.

WHEREAS, Sellers and Purchasers desire to ratify and amend the Contract on the
terms set forth herein.

NOW, THEREFORE, in consideration of the Contract, the covenants, promises,
agreements, and conditions contained herein, and for other good and valuable
consideration, the receipt, sufficiency, and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Agreement:

1.

Closing Date.  Section 5.1 of the Contract is hereby deleted in its entirety and
the following substituted therefor:

"Closing Date.  The Closing shall occur on April 3, 2007 (the "Closing Date")
through an escrow with Escrow Agent, whereby the Sellers, Purchasers and their
attorneys need not be physically present at the Closing and may deliver
documents by overnight air courier or other means."

2.

Ratification of Contract.  All terms and provisions of the Contract not
specifically modified or amended by this Third Amendment shall remain in full
force and effect, and the Contract, as expressly modified herein, is hereby
ratified, confirmed and approved in all respects by the parties hereto.

3.

Miscellaneous.  The following provisions shall apply with respect to this Third
Amendment:

a.

Capitalized terms used, but not otherwise defined, herein shall have the same
meaning as ascribed to such terms in the Contract.

b.

In the event of any conflict between the Contract and this Third Amendment, the
terms and conditions of this Third Amendment shall control.

c.

This Third Amendment may be executed in counterparts, each of which (or any
combination of which) when signed by all of the parties shall be deemed an
original, but all of which when taken together shall constitute one agreement.
 Executed copies hereof may be delivered by telecopier or electronic mail and
upon receipt shall be deemed originals and binding upon the parties hereto, and
actual originals shall be promptly delivered thereafter.




[Remainder of page intentionally left blank.]







NOW, THEREFORE, the parties hereto have executed this Third Amendment to
Purchase and Sale Contract as of the date first set forth above.




SELLERS:




CONSOLIDATED CAPITAL PROPERTIES IV,

a California limited partnership




By:

ConCap Equities, Inc.,

a Delaware corporation,

its General Partner







By: /s/Stevan D. Cordes

Name: Stevan D. Cordes

Title: Senior Vice President







APARTMENT ASSOCIATES, LTD.,

a Texas limited partnership




By:

CCP/IV Apartments GP, L.L.C.,

a South Carolina limited liability company,

Its General Partner




By:

Consolidated Capital

Properties IV,

a California limited partnership,

its Manager




By:

ConCap Equities, Inc.,

a Delaware corporation,

its General Partner







By: /s/Stevan D. Cordes

Name: Stevan D. Cordes

Title: Senior Vice President










[Additional Seller signature continues on next page]








[Additional Seller signature to Third Amendment to Purchase and Sale Agreement]







VMS NATIONAL PROPERTIES JOINT VENTURE




By:

VMS NATIONAL RESIDENTIAL PORTFOLIO I




By:

MAERIL, INC.,

its Managing General Partner







By: /s/Stevan D. Cordes

Name: Stevan D. Cordes

Title: Senior Vice President







and




By:

VMS NATIONAL RESIDENTIAL PORTFOLIO II




By:

MAERIL, INC.,

its Managing General Partner







By: /s/Stevan D. Cordes

Name: Stevan D. Cordes

Title: Senior Vice President

























[Purchasers' signatures continues on next page]











[Purchasers' signature to Third Amendment to Purchase and Sale Agreement]




PURCHASERS:




11402 Evans Omaha LLC,

an Iowa limited liability company




By:

11402 Evans Omaha Manager, Inc.,

its managing member







By:       /s/Nicholas H. Roby

Name:

Nicholas H. Roby

Title:

Vice President







7349 Grant Omaha LLC,

an Iowa limited liability company




By:

7349 Grant Omaha Manager, Inc.,

its managing member







By:       /s/Nicholas H. Roby

Name:

Nicholas H. Roby

Title:

Vice President







10100 Grand Plaza Omaha LLC,

an Iowa limited liability company




By:

10100 Grand Plaza Omaha Manager, Inc.,

its managing member







By:       /s/Nicholas H. Roby

Name:

Nicholas H. Roby

Title:

Vice President





